DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the aperture" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 recites the limitation "the posts" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7, 10, 12 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IKEDA et al. (US2013/0217262).
As per claim 1, Ikeda discloses a busbar insulator interface (Fig. 2-5, terminal block 20, para [0037]; “resin housing 21”, para [0039]; resin is an insulative material.) comprising: a hollow riser (Fig. 2-5, bus bar housing 32, para [0040]) having at least one channel (See Fig. 2-5, riser 32 is shown to have a channel that extends through.) extending between first (See Fig. 2, the first end is shown to be where the arrow 32 is indicating the riser.) and second (See Fig. 2, the second opening is the opposite end as the first opening.) openings at opposite ends of the riser; a busbar forming section (Fig. 2-5, second o ring housing 26, para [0041]) located at one of the first and second openings (See Fig. 2-5, the busbar forming section 26 is shown at the second opening of the riser.) of the riser; and a terminal locating section (Fig. 2-5, the terminal locating section is shown to include the bolt housing 24, the bolt fixing holes 27 and
surrounding areas, and the bolt fixing portion inserting portion 30.) extending from the busbar forming section (See Fig. 2-5, the terminal locating section is shown to extend from the busbar forming section.), wherein the busbar forming section is configured for folding a busbar onto the terminal locating section (See Fig. 2-5, there is shown to be a bus bar 41 that is being put into the channel of the riser. The bus bar 41 is shown to already be folded, but is shown to be able to be inserted and then folded.) (Note: Intended Use: the busbar forming section is shown to be capable of being configured for folding a busbar onto the terminal locating section.).
As per claim 2, Ikeda discloses the busbar insulator interface of claim 1, wherein the terminal locating section extends at a right angle from the riser such that the insulator interface has an L-shape (See Fig. 6, a cross sectional view is shown, and the terminal locating section is
shown to extend at a right angle from the riser to form an L-shape.).

As per claim 4, Ikeda discloses the busbar insulator interface of claim 3 (Note: See Box VIII), and discloses further wherein the aperture of the terminal locating section includes a wide section (30a, 30b, Fig. 4 - see wide section comprising area aligned with bolt fixing portion
inserting portions 30a and 30b) and a narrow section (Fig. 4 - see narrow section positioned directly to the left of the wide section, as shown clearly in Fig. 4). 
As per claim 5, Ikeda discloses the busbar insulator interface of claim 1, and discloses further comprising connector (Fig. 2-5; "bolt fixing holes 27 configured to fix bolts (not shown) for fixing the terminal block 20 to the instrument box 10", para [0041] - see connector comprising holes 27 and corresponding bolts received in the holes 27) for attaching the insulator interface to an electrical assembly (“each of the bolt fixing holes 27 includes multiple fixing protrusions 28 provided on an inner surface so as to correspond to the bolt (not shown) for fixing the terminal block 20 to the instrument box 10", para [0047]).
As per claim 6, Ikeda discloses the busbar insulator interface of claim 5, and discloses further wherein the connector is located on the terminal locating section (See Fig. 2-5, the connector is shown to be a portion of the terminal locating section.).
As per claim 7, Ikeda discloses the busbar insulator interface of claim 6, and discloses further wherein the connector comprises a pair of posts extending from the terminal locating section (27, Fig. 5, 6, 7 - see how the connector comprises a pair of posts in the form of bolts
received in the holes 27; para [0047]) (Note: See Box VIII).
As per claim 10, Ikeda discloses the busbar insulator interface of claim 1, and discloses further wherein the busbar forming section comprises a surface of the at least one channel (See 
As per claim 12, Ikeda discloses the busbar insulator interface of claim 10, and discloses further wherein the surface of the busbar forming section has a curvature configured for folding a busbar onto the terminal locating section (See Fig. 4, there is shown to be a flat horizontal
surface and a vertically extending surface formed in the channel and as part of the busbar forming section, with said vertically extending surface comprising an upper edge having a curvature configured for folding a busbar onto the terminal locating section.
As per claim 16, Ikeda discloses a busbar assembly (See Fig. 1, the busbar assembly is shown.) comprising: insulator interface (Fig. 2-5, terminal block 20, para [0037]; “resin housing 21", para [0039]; resin is an insulative material.) comprising: a hollow riser (Fig. 2-5, bus bar housing 32, para [0040]) having a channel (See Fig. 2-5, riser 32 is shown to have a channel that extends through.) extending between first (See Fig. 2, the first end is shown to be where the arrow 32 is indicating the riser.) and second (See Fig. 2, the second opening is the opposite end as the first opening.) openings at opposite ends of the riser; a busbar forming section (Fig. 2-5, second o ring housing 26, para [0041]) located at one of the first and second openings (See Fig. 2-5, the busbar forming section 26 is shown at the second opening of the riser.) of the riser; and a terminal locating section (Fig. 2-5, the terminal locating section is shown to include the bolt housing 24, the bolt fixing holes 27 and surrounding areas, and the bolt fixing portion inserting portion 30.) extending from the busbar forming section (See Fig. 2-5, the terminal
locating section is shown to extend from the busbar forming section.); and a busbar (Fig. 2, bus bar 41, para [0052]) having a first section (Fig. 2, in box terminal connecting portion 44, para [0052]) extending through the channel and a second section (Fig. 2, vehicle side terminal connecting portion 43, para [0052]) folded over the busbar forming section, wherein the busbar forming section is configured for folding the busbar onto the terminal locating section (See Fig. 2-5, there is shown to be a bus bar 41 that is being put into the channel of the riser. The bus bar 
As per claim 17, Ikeda discloses the busbar assembly of claim 16, and discloses further wherein the busbar is a single piece of metal (See Fig. 2-3, the busbar is shown to be a single piece of metal.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over IKEDA et al. (US2013/0217262).
As per claim 18, Ikeda discloses a method of installing a busbar assembly (See Fig. 1, the busbar assembly is shown.) onto a circuit card assembly comprising: providing an insulator interface (Fig. 2-5, terminal block 20, para [0037]; “resin housing 21", para [0039]; resin is an insulative material.), the insulator interface comprising a hollow riser (Fig. 2-5, bus bar housing 32, para [0040]) having a channel extending between first (See Fig. 2, the first end is shown to be where the arrow 32 is indicating the riser.) and second (See Fig. 2, the second opening is the opposite end as the first opening.) openings at opposite ends of the riser, a busbar forming section (Fig. 2-5, second o ring housing 26, para [0041]) located at one of the first and second openings (See Fig. 2-5, the busbar forming section 26 is shown at the second opening of the riser.) of the riser and a terminal locating section (Fig. 2-5, the terminal locating section is shown to include the bolt housing 24, the bolt fixing holes 27 and surrounding areas, and the bolt fixing 
protrusions 28 provided on an inner surface so as to correspond to the bolt (not shown) for fixing the terminal block 20 to the instrument box 10", para [0047]); inserting a busbar (Fig. 2, bus bar 41, para [0052]) having a first section (Fig. 2, in box terminal connecting portion 44, para [0052]) and a second section (Fig. 2, vehicle side terminal connecting portion 43, para [0052]) into the channel so that the first section of the busbar is within the channel and extends outward of the channel from the first opening (See Fig. 6, the first section is shown to be in the channel and extend out of the first opening.) and the second section of the busbar extends outward of the channel from the second opening (See Fig. 2-6, the second section is shown to extend out of the second section.); and folding the second section of the busbar over the busbar forming section onto the terminal locating section (See Fig. 2-5, there is shown to be a bus bar 41 that is being put into the channel of the riser. The bus bar 41 is shown to already be folded.). While Ikeda does not specifically disclose the positive recitation of a method, Ikeda's device is implicitly used to perform the claimed method. Accordingly, it would have been obvious to a person of ordinary skill in the art to have utilized the system and teachings of Ikeda as a whole, effectively providing a method of installing a busbar assembly.
Allowable Subject Matter
Claims 8-9, 11, 13-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/KHIEM M NGUYEN/                                                                                              Primary Examiner, Art Unit 2831